DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, 12, and 13 recites the limitation "the block chain node".  There is insufficient antecedent basis for this limitation in the claims.
Claims 1, 6, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, and 10 are not clear in that there is "receiving, by a block chain node, a digital asset processing request" and then at the end of the claims, "the block chain node obtains the authority to process the digital assets."  It is not clear how the block chain node receives a request to process the digital assets, presumably the request is sent by another entity, but then it's the very same block chain node that "obtains the authority to process the digital assets."  Clarification is required.
Claims 2 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 11 are not clear in that they state, "wherein before determining that the block chain node obtains the authority to process the digital assets, the method further comprises: providing, by the block chain node, the authorization to process the digital assets..."  It doesn't make sense that prior to obtaining the authority to process digital assets, the entity provides authorization to process the digital assets.  The claim also states, "said determining that the block chain node obtains the authority to process the digital assets comprises: determining that the block chain node obtains the authority to process the digital assets, when the block chain node provides the authorization to process the digital assets." This seems to be circular logic and is unclear how exactly the block chain node obtains the authority to process the digital assets.  Clarification is required.
Claims 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 12 are not clear as they state, "signing the digital assets through the first decentralized key."  It is unclear how an asset is signed "through" a key?  Clarification is required.
Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 13 are not clear in that it is not clear by the disclosure what is meant by the term "synthesized" keys.  The claims do not make technical sense and seems to go against what was well known in the art at the time the invention was filed regarding the characteristics of digital signatures as well as the use of public/private key pairs for encryption.  Clarification is required.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is not clear in that it claims a "second decentralized key" and a "second authorized signature".  However, there is no reference to a first decentralized key or a first authorized signature aside from a different claim that this claim does not depend.  Clarification is required.

Examiner’s Note
The reference, Zhou et al., (CN 110019516 B), is a translation of a Chinese reference and does not contain paragraph or page numbers.  The paragraph numbers used are the best estimates by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nishijima (WO 2018111295 A1) hereinafter referred to as Nishijima in view of Zhou et al., (CN 110019516 B) hereinafter referred to as Zhou.
Regarding Claims 1 and 10, Nishijima discloses sending, by the block chain node, an authorization request to each of M electronic devices upon receiving the digital asset processing request, wherein the authorization request is used for requesting authorization to process the digital assets; [paragraph 0059, the client computing device 108(1) or 108(2) may send the smart contract to the master/first consensus node 102(1), and the master/first consensus node 102 (1) may send the smart contract to the other consensus nodes 102(2)-102(4) - the "master/first consensus node" corresponds to the "block chain node" and the "other consensus nodes" constitutes the "M electronic devices"] 
determining, by the block chain node, that each of at least N electronic devices of the M electronic devices provides the authorization to process the digital assets, wherein M is greater than or equal to N; and determining that the block chain node obtains the authority to process the digital assets. [paragraph 0059, the master/first consensus node 102 (1) may again check the participating nodes in the consensus system] [paragraph 0055, In examples herein, consensus includes a process of agreeing on one result among the group of consensus nodes 102(1)-102(4). There are several techniques of determining agreement, such as Practical Byzantine Fault Tolerance (PBFT), Paxos Consensus Protocols, and the Raft Consensus Algorithm. For example, PBFT generally relies on receiving a sufficient number of responses that are identical for reaching agreement that a transaction is valid] [paragraph 0057, The master/first consensus node 102 (1) receives confirmation from a majority of the consensus nodes and the request is considered committed - the "sufficient number of responses" corresponds to the authorization from "N electronic devices" and a response that is "identical" to the majority of the rest of the responses correspond to the "authorization"]
Nishijima does not explicitly teach A method for information processing, comprising: receiving, by a block chain node, a digital asset processing request, wherein the digital asset processing request is used for requesting authority to process digital assets.
Zhou teaches A method for information processing, comprising: receiving, by a block chain node, a digital asset processing request, wherein the digital asset processing request is used for requesting authority to process digital assets; [paragraph 0009, the information introduction request further comprises authorization information of the user to the PIMS, the authorization information comprises authorization to import personal information of the user to the blockchain system; The authorization updates the personal information of the user to the blockchain system and authorizes any one or any combination of the personal information of the user revoked from the system blockchain] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Zhou with the disclosure of Nishijima. The motivation or suggestion would have been “to ensure the security of the personal information.” (paragraph 0008)
Regarding Claims 2 and 11, Nishijima discloses wherein before determining that the block chain node obtains the authority to process the digital assets, the method further comprises: providing, by the block chain node, the authorization to process the digital assets; and said determining that the block chain node obtains the authority to process the digital assets comprises: determining that the block chain node obtains the authority to process the digital assets, when the block chain node provides the authorization to process the digital assets. [paragraph 0059, the master/first consensus node 102 (1) may again check the participating nodes in the consensus system] [paragraph 0055, In examples herein, consensus includes a process of agreeing on one result among the group of consensus nodes 102(1)-102(4). There are several techniques of determining agreement, such as Practical Byzantine Fault Tolerance (PBFT), Paxos Consensus Protocols, and the Raft Consensus Algorithm. For example, PBFT generally relies on receiving a sufficient number of responses that are identical for reaching agreement that a transaction is valid] [paragraph 0057, The master/first consensus node 102 (1) receives confirmation from a majority of the consensus nodes and the request is considered committed - the "sufficient number of responses" corresponds to the authorization from "N electronic devices" and a response that is "identical" to the majority of the rest of the responses correspond to the "authorization". Since the “block chain node” is one of the nodes involved in the consensus and therefore it’s “authorization” equally counts]
Regarding Claims 3 and 12, Nishijima discloses wherein the digital assets are digital assets encrypted by a target public key, and a target private key corresponding to the target public key comprises a first decentralized key, [paragraph 0072, the input may include a contract participant's public key, a contract participant's signature with private key, and other information, such as the input data] 
and the first decentralized key is stored in the block chain node, [paragraph 0035, the decentralized peer-to-peer nature of the system 100 herein may help prevent any single user or group of users from controlling the underlying infrastructure or undermining the integrity of the system 100 – teaches that the system as a whole is decentralized which would in turn make the keys decentralized as well] 
and said providing the authorization to process the digital assets by the block chain node, comprises: obtaining a first authorized signature by signing the digital assets through the first decentralized key by the block chain node; and determining that the block chain node provides the authorization to process the digital assets according to the first authorized signature. [paragraph 0060, the client A computing device 108(1) may send a digital signature of client A to the consensus system to indicate that execution of the smart contract is authorized. For example, the client A computing device 108(1) may send A's digital signature to each of the consensus nodes 102(1)-102(4). Alternatively, the client A computing device 108(1) may send A's digital signature to the master/first consensus node 102(1), and the master/first consensus node 102(1) may send the digital signature to the other consensus nodes 102(2)-102(4). At 330, a consensus is reached regarding A's digital signature, and each of the consensus nodes 102(1)- 102(4) adds a block 332 to its blockchain 112 to include the block 332 with A's digital signature in the blockchain 112. At 336, the master/first consensus node 102(1) may again check the participating nodes in the consensus system. Blocks 328, 330 and 336 are repeated to add B's digital signature to the blockchain 112]
Regarding Claims 4 and 13, Nishijima discloses wherein the target private key further comprises M decentralized keys, and the M decentralized keys are stored in the M electronic devices respectively, and the M decentralized keys are in one-to-one correspondence with the M electronic devices, and N decentralized keys in the M decentralized keys are used for signing the digital assets to obtain N authorized signatures, [paragraph 0072, the input may include a contract participant's public key, a contract participant's signature with private key, and other information, such as the input data] [paragraph 0035, the decentralized peer-to-peer nature of the system 100 herein may help prevent any single user or group of users from controlling the underlying infrastructure or undermining the integrity of the system 100 – teaches that the system as a whole is decentralized which would in turn make the keys decentralized as well] 
wherein the method further comprises: after determining, by the block chain node, that each of the at least N electronic devices of the M electronic devices provides the authorization to process the digital assets, synthesizing, by the block chain node, the first authorized signature and the N authorized signatures to obtain a target signature result; [paragraph 0060, the client A computing device 108(1) may send a digital signature of client A to the consensus system to indicate that execution of the smart contract is authorized. For example, the client A computing device 108(1) may send A's digital signature to each of the consensus nodes 102(1)-102(4). Alternatively, the client A computing device 108(1) may send A's digital signature to the master/first consensus node 102(1), and the master/first consensus node 102(1) may send the digital signature to the other consensus nodes 102(2)-102(4). At 330, a consensus is reached regarding A's digital signature, and each of the consensus nodes 102(1)- 102(4) adds a block 332 to its blockchain 112 to include the block 332 with A's digital signature in the blockchain 112. At 336, the master/first consensus node 102(1) may again check the participating nodes in the consensus system. Blocks 328, 330 and 336 are repeated to add B's digital signature to the blockchain 112] 
and synthesizing, by the block chain node, the target private key according to the target signature result to obtain a synthesized target private key; and said determining that the block chain node obtains the authority to process the digital assets comprises: determining that the block chain node obtains the authority to process the digital assets when the target public key is decrypted with the synthesized target private key. [paragraph 0086, the source code hash 902 may be encrypted using a private key of the contract participant. The public key 906 may be used by the consensus node to decrypt the source code hash. The decrypted source code hash may be compared with an independently determine source code hash of the source code to determine whether they match. Since the encrypted source code hash is encrypted using a private key of the contract participant, the digital signature provides evidence that the encrypted source code hash was encrypted by the contract participant – it is unclear what is meant by “synthesized target private key”. Therefore, it is construed as equivalent to the “private key” as referenced above]
Regarding Claims 5 and 14, Nishijima discloses further comprising: after determining that the block chain node obtains the authority to process the digital assets, generating, by the block chain node, a signature record according to the target signature result; and storing, by the block chain node, the signature record to a block chain ledger. [paragraph 0068, the block body 408 for the block 332 includes a user signature 418, including a digital signature 420 (e.g., a public key and an encrypted hash, such as source code hash of the smart contract as discussed below) of each contract participant, and time 422 at which the digital signature was received. In some examples, a public key of the smart contract participants may be included as a digital signature 420 along with an encrypted hash value of at least a portion of the data being authenticated]
Regarding Claim 6, Nishijima discloses authorizing, by the electronic device, processing of the digital assets to obtain an authorization result; and sending, by the electronic device, the authorization result to a block chain node. [paragraph 0059, the master/first consensus node 102 (1) may again check the participating nodes in the consensus system] [paragraph 0055, In examples herein, consensus includes a process of agreeing on one result among the group of consensus nodes 102(1)-102(4). There are several techniques of determining agreement, such as Practical Byzantine Fault Tolerance (PBFT), Paxos Consensus Protocols, and the Raft Consensus Algorithm. For example, PBFT generally relies on receiving a sufficient number of responses that are identical for reaching agreement that a transaction is valid] [paragraph 0057, The master/first consensus node 102 (1) receives confirmation from a majority of the consensus nodes and the request is considered committed - the "sufficient number of responses" corresponds to the authorization from "N electronic devices" and a response that is "identical" to the majority of the rest of the responses correspond to the "authorization"]
Nishijima does not explicitly teach A method for information processing, comprising: receiving, by an electronic device, an authorization request, wherein the authorization request is used for requesting authorization to process digital assets.
Zhou teaches A method for information processing, comprising: receiving, by an electronic device, an authorization request, wherein the authorization request is used for requesting authorization to process digital assets; [paragraph 0009, the information introduction request further comprises authorization information of the user to the PIMS, the authorization information comprises authorization to import personal information of the user to the blockchain system; The authorization updates the personal information of the user to the blockchain system and authorizes any one or any combination of the personal information of the user revoked from the system blockchain] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Zhou with the disclosure of Nishijima. The motivation or suggestion would have been “to ensure the security of the personal information.” (paragraph 0008)
Regarding Claim 7, Nishijima discloses wherein the digital assets are digital assets encrypted by a target public key, a target private key corresponding to the target public key comprises a second decentralized key, the second decentralized key is stored in the electronic device, [paragraph 0072, the input may include a contract participant's public key, a contract participant's signature with private key, and other information, such as the input data] [paragraph 0035, the decentralized peer-to-peer nature of the system 100 herein may help prevent any single user or group of users from controlling the underlying infrastructure or undermining the integrity of the system 100 – teaches that the system as a whole is decentralized which would in turn make the keys decentralized as well regardless if there is a first, second, or more keys] 
and said authorizing, by the electronic device, processing of the digital assets to obtain the authorization result comprises: signing, by the electronic device, the digital assets through the second decentralized key to obtain a second authorized signature; and determining to authorize processing of the digital assets according to the second authorized signature. [paragraph 0060, the client A computing device 108(1) may send a digital signature of client A to the consensus system to indicate that execution of the smart contract is authorized. For example, the client A computing device 108(1) may send A's digital signature to each of the consensus nodes 102(1)-102(4). Alternatively, the client A computing device 108(1) may send A's digital signature to the master/first consensus node 102(1), and the master/first consensus node 102(1) may send the digital signature to the other consensus nodes 102(2)-102(4). At 330, a consensus is reached regarding A's digital signature, and each of the consensus nodes 102(1)- 102(4) adds a block 332 to its blockchain 112 to include the block 332 with A's digital signature in the blockchain 112. At 336, the master/first consensus node 102(1) may again check the participating nodes in the consensus system. Blocks 328, 330 and 336 are repeated to add B's digital signature to the blockchain 112]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923. The examiner can normally be reached M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497